

116 HR 4226 IH: Protecting Children of Public Servants and Service Members Abroad Act of 2019
U.S. House of Representatives
2019-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4226IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2019Mr. Gallego (for himself, Mr. Espaillat, Mr. McGovern, Ms. Norton, Mr. Huffman, Ms. Moore, Mr. Crow, Mr. Cohen, Ms. Schakowsky, Mr. Correa, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that certain guidance related to the citizenship of children of Federal employees and
			 members of the Armed Forces shall have no force or effect, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Children of Public Servants and Service Members Abroad Act of 2019. 2.Nullifying guidanceThe policy guidance entitled Defining Residence in Statutory Provisions Related to Citizenship issued by the U.S. Citizenship and Immigration Services on August 28, 2019, or any other substantially similar policy guidance, memorandum, or action by the U.S. Citizenship and Immigration Services shall have no force or effect.
		